                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  KAJEET, INC.,


                 Plaintiff,
                                                               C.A. No. 21-cv-5-MN
          v.
                                                           JURY TRIAL DEMANDED
  MCAFEE CORP.,


                 Defendant.



                 DEFENDANT MCAFEE CORP.’S MOTION TO DISMISS

       Defendant McAfee Corp (“McAfee”) hereby moves this Court to dismiss Plaintiff Kajeet,

Inc.’s (“Kajeet”) claims for direct, indirect, and willful infringement of U.S. Patent 8,667,559,

along with Kajeet’s past damages claim, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure for failure to state a claim upon which relief can be granted.

       The basis of this motion is more fully set forth in Defendants’ Opening Brief in Support

of Motion to Dismiss, filed herewith. A proposed form of Order is attached.
                        By: /s/ Susan E. Morrison
                            Susan E. Morrison (#4690)
                            FISH & RICHARDSON P.C.
                            222 Delaware Avenue, 17th Floor
                            P.O. Box 1114
                            Wilmington, DE 19899
                            Tel: (302) 652-5070
                            morrison@fr.com

                            Aamir Kazi
                            Fish & Richardson P.C.
                            1180 Peachtree Street NE, 21st Floor
                            Atlanta, GA 30309
                            Tele: 404-724-2811
                            kazi@fr.com

                        ATTORNEYS FOR DEFENDANT
                        MCAFEE CORP.
Dated: March 29, 2021
